Order entered July 25, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-18-00816-CV

                              IN RE ROBERT GARZA, Relator

               Original Proceeding from the 469th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 469-50355-2013

                                       ORDER
                    Before Justices Lang-Miers, Fillmore, and Stoddart

      By opinion of this date, the Court denied relator’s petition for writ of mandamus.

Accordingly, we DENY AS MOOT relator’s emergency motion for stay.


                                                  /s/   ROBERT M. FILLMORE
                                                        JUSTICE